58 N.Y.2d 704 (1982)
The People of the State of New York, Appellant,
v.
Joseph Harris, Also Known as Saharabe, Respondent.
Court of Appeals of the State of New York.
Argued November 12, 1982.
Decided December 2, 1982.
Martin R. Goldberg, Special District Attorney, for appellant.
Lisabeth Harrison for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed for reasons stated in the memorandum of the Appellate Division (85 AD2d 742; see, also, People v Sawyer, 57 N.Y.2d 12).